Citation Nr: 0819572	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  06-13 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1987 to December 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The veteran's March 2006 Substantive Appeal included a 
request for a personal hearing before a Member of the Board 
in Washington, DC.  She withdrew this request in writing in 
May 2008.

The Board notes that the RO denied a previous claim of 
service connection for a personality disorder in a February 
1999 rating decision.  Pursuant to the holding of the United 
States Court of Appeals for the Federal Circuit in Boggs v. 
Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008), claims that 
are based upon distinctly and properly diagnosed diseases or 
injuries must be considered separate and distinct claims.  
Consequently, the Board finds that the current claim of 
service connection for an acquired psychiatric disorder is 
appropriately construed as an original claim, rather than as 
an attempt to reopen a previously denied claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records reflect that she was 
hospitalized and treated for what was diagnosed as an 
adjustment disorder with depressed mood and suicidal 
ideations while in service.  She was also diagnosed as having 
a personality disorder, not otherwise specified, with marked 
dependent, avoidant, and immature features.  

Since the veteran's separation from service, private mental 
health treatment records indicate that she has been diagnosed 
with recurrent major depressive disorder.  Records also 
indicate there is a psychotic feature to the veteran's 
disability, with reports of audio hallucinations.  

The Board notes that in-service diagnoses of adjustment 
disorder and personality disorder do not preclude the 
possibility the veteran may have manifested symptoms of her 
current psychiatric disability during service.  In light of 
the veteran's contentions of a continuity of symptomatology 
since service, the Board that a remand for a VA examination 
and etiology opinion as to her current disability is 
warranted.    

The Board further notes that the veteran submitted a letter 
reflecting she was granted benefits from the Social Security 
Administration (SSA) in March 2006.  On remand, the AMC 
should contact that agency and request any medical records or 
other evidence in the possession of that agency, to include 
any decisions that have been rendered with respect to the 
veteran.

With respect to private treatment records, the Veterans 
Claims Assistance Act of 2000 (VCAA) requires VA to make 
reasonable efforts to obtain relevant records that the 
veteran has identified and authorized VA to obtain.  Such 
reasonable efforts will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request.  See 38 U.S.C.A. §§ 5103, 
5103A, (West 2002 & Supp. 2006); see also 38 C.F.R. § 3.159 
(2007).  In the case at hand, it does not appear that Dr. 
R.W. replied to the RO's December 2004 records request.  The 
response from Dr. G.A. indicates that the December 2004 
request asked for records from a period during which the 
veteran was not being treated.  The veteran has independently 
submitted records from Dr. G.A. that cover the period between 
December 2001 to May 2003.  On remand, the AMC should request 
all records that Dr. R.W. and Dr. G.A. have for the veteran.  

The veteran is also seeking entitlement to a TDIU.  The claim 
for a TDIU is inextricably intertwined with the veteran's 
claim for service connection, because adjudication of the 
service connection claim may affect the merits and outcome of 
the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Thus, the veteran's claim of entitlement to 
service connection for a psychiatric disability must be fully 
adjudicated and developed by the AMC before the Board can 
render a final decision regarding her claim for a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact SSA and request 
any relevant records from that agency that 
pertain to any claim for benefits filed by 
the veteran, to include copies of any 
decisions rendered with respect to the 
veteran.

2.  The AMC should also ask the veteran to 
sign and return new release forms 
authorizing the AMC to obtain records of 
her treatment with Dr. G.A. and Dr. R.W.  
If these records cannot be obtained and 
there is no affirmative evidence that they 
do not exist, the AMC should inform the 
veteran of the records that could not be 
obtained, including what efforts were made 
to obtain them.

3.  The AMC should schedule the veteran 
for a psychiatric examination to clarify 
the nature and etiology of the claimed 
psychiatric disability.  Any tests deemed 
necessary should be performed.  The claims 
file must be reviewed by the examiner, and 
the examination report should reflect that 
this was done.  The examiner should review 
the veteran's service medical records and 
identify any psychiatric disability that 
was present in service.  The examiner 
should also conduct an examination of the 
veteran and provide a diagnosis of any 
current psychiatric disability found.  As 
to each disability found, the examiner 
should comment as to whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that the 
disability was present in service, or is 
otherwise related to the veteran's 
military service, to include as 
superimposed over a personality disorder.

4.  The AMC should then readjudicate the 
claims of entitlement to service 
connection for a psychiatric disability 
and entitlement to a TDIU.  If either 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



